DETAILED ACTION
This Office Action is in response to Application filed August 27, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group III and Species A directed to the embodiment shown in Fig. 8 of current application, claims 12-16, and 18, in the reply filed on July 22, 2022 is acknowledged.  The traversal is on the grounds that the method claims of Group I should be carried out only by the apparatus of Group III claims.  This is not found persuasive because (a) in the Restriction Requriement, the Examiner meant that the outlet of the bubbler recited in claim 12 can be located inside the reaction chamber without the claimed at least one pipe, or can be directly connected to the reaction chamber without the claimed at least one pipe, (b) while Applicants claim the material composition of the semiconductor layer in claim 1, Applicants do not claim any material composition of the semiconductor layer in claim 12, (c) also Applicants do not claim any specific precursors in claim 1, either, (d) therefore, it is clear that the method recited in claim 1, which specifies the material composition of the semiconductor layer, does not have to be carried out by the apparatus recited in claim 12, which does not specify the material composition of the semiconductor layer, (e) in addition, Applicants’ arguments are based on importing claim limitations from the specification, which is stipulated to be improper in MPEP 2111.01, (f) if arguendo Applicants’ arguments are correct, then one of ordinary skill in the art has not formed the semiconductor layer without the at least one pipeline heater recited in claim 12 before, and it does not appear that Applicants provided any evidence to substantiate the arguments, and (g) finally, if arguendo Applicants’ arguments are correct, then any prior art reference that teaches claim 1 would inherently involve the apparatus recited in claim 12, and it is not clear whether this would be the case.  The requirement is still deemed proper and is therefore made FINAL.
The Examiner notes that claims 17, 19 and 20 are directed to the nonelected species shown in Fig. 10 of current application.

Claim Objections
Claims 12-14 are objected to because of the following informalities:
On line 2 of claim 12, “MOCVD” should be replaced with “metal organic chemical vapor deposition (MOCVD)”, because the meanings of acronyms can change over time.
On line 9 of claim 12 and on line 3 of claims 13 and 14, “in thermal contact to” should be replaced with “in thermal contact with”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 12, it is not clear whether the “at least one reaction chamber” recited on line 3 can imply more than one reaction chambers, because (a) Applicants claim “An apparatus” in the preamble of claim 12, and (b) therefore, when the “at least one reaction chamber” recited on line 3 are a plurality of reaction chambers, these plurality of reaction chambers should be connected with each other since otherwise they would not be “An apparatus”, but rather a plurality of apparatuses.
(2) Also regarding claim 12, it is not clear which reaction chamber “the reaction chamber” recited on lines 4-5 refers to when the “at least one reaction chamber” recited on line 3 corresponds to a plurality of reaction chambers.
(3) Further regarding claim 12, it is not clear whether the limitation “at least one heatable substrate holder being arranged inside the reaction chamber” recited on lines 3-5 suggests that each of the plurality of reaction chambers has the “at least one heatable substrate holder”, which can be a plurality of heatable substrate holders, or each of the plurality of reaction chambers has “one heatable substrate holder”.
(4) Still further regarding claim 12, it is not clear which reaction chamber “the reaction chamber” recited on lines 5-6 refers to when the “at least one reaction chamber” recited on line 3 corresponds to a plurality of reaction chambers.
(5) Still further regarding claim 12, it is not clear whether the limitation “at least one gas inlet to the reaction chamber” recited on lines 5-6 suggests that each of the plurality of reaction chambers has “at least one gas inlet”, which can be a plurality of gas inlets, or each of the plurality of reaction chambers has “one gas inlet”.
(6) Still further regarding claim 12, it is not clear whether “the bubbler” recited on line 7 refers to the “first bubbler” recited on line 6 or another unspecified bubbler.
(7) Still further regarding claim 12, it is not clear where the “the outlet of the bubbler” recited on line 7 belongs to, and it is not clear which bubbler “the bubbler” recited on line 7 refers to when the “at least one first bubbler” recited on line 6 correspond to a plurality of bubblers including the first bubbler, because (a) Applicants claim “at least one first bubbler having … an outlet” on lines 6-7, and (b) therefore, it is not clear whether all of the plurality of bubblers including the first bubbler have “the outlet”.
(8) Still further regarding claim 12, it is not clear which gas inlet “said gas inlet of said reaction chamber” recited on line 8 refers to, because (a) Applicants claim “at least one gas inlet to the reaction chamber” on lines 5-6, (b) therefore, there can be a plurality of gas inlets for the reaction chamber, but Applicants do not specifically claim which gas inlet of the reaction chamber it is, and (c) it is not clear whether all of the gas inlets are coupled to “the outlet of the bubbler”.
(9) Still further regarding claim 12, it is not clear which reaction chamber “said reaction chamber” recited on line 8 refers to when the “at least one reaction chamber” recited on line 3 corresponds to a plurality of reaction chambers.
(10) Still further regarding claim 12, it is not clear which pipe “said pipe” recited on line 9 refers to when the “at least one pipe” recited on line 9 corresponds to a plurality of pipes.
(11) Still further regarding claim 12, it is not clear whether the limitation “said pipe is in thermal contact to at least one pipeline heater” recited on lines 9-10 suggests that “said pipe” can be “in thermal contact to” more than one pipeline heaters.
Claims 13-16 and 18 depend on claim 12, and therefore, claims 13-16 and 18 are also indefinite.
(12) Regarding claim 13, it is not clear what the limitation “at least partially in thermal contact” recited on line 3 refers to, because two or more things may be in thermal contact with each other, even though the thermal contact may not be very good, or may not be in thermal contact with each other, but they cannot be “at least partially in thermal contact” with each other; in other words, it is not clear what a partial thermal contact refers to.  Claim 14 depends on claim 13, and therefore, claim 14 is also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nakabayashi et al. (US 5,874,364)
Regarding claims 12-16 and 18, Nakabayashi et al. disclose an apparatus (Fig. 11) for manufacturing at least one semiconductor layer (Title) on at least one substrate (114) by means of MOCVD (col. 17, lines 10-11 and 24-26), said apparatus comprising at least one reaction chamber (110), at least one heatable substrate holder (116) (col. 17, lines 21-23) being arranged inside the reaction chamber, and at least one gas inlet (120; gas feed pipe) (col. 17, lien 25) to the reaction chamber (110), at least one first bubbler (126; source material vessel) (col. 17, lines 34-40) having an inlet (portion closer to 130; gas feed pipe) (col. 17, lines 41-42) and an outlet (pipe closer to 120) and a heater (128; thermostatic vessel) (col. 17, lines 39-40), wherein the outlet of the bubbler is coupled to said gas inlet of said reaction chamber by means of at least one pipe (pipe connected to outlet of the first bubbler 126), wherein said pipe is in thermal contact to at least one pipeline heater (132; heater) (col. 17, line 46) (claim 12), comprising further a carrier gas supply line (130) being coupled to the inlet of said first bubbler (126) and being at least partly in thermal contact to the at least one pipeline heater (132), because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, and (b) the carrier gas supply line 130 is near the at least one pipeline heater 132 (claim 13), comprising further a mass flow controller (MFC) being arranged in the carrier gas supply line (130) at a location not in thermal contact to the at least one pipeline heater (132) (claim 14), comprising further a check valve (one of plurality of check values indicated with two opposing triangles) being arranged in said pipe coupling the outlet of the bubbler to said gas inlet (120) (claim 15), comprising further at least one pressure gauge (element that controls the check value indicated by the arrow and two opposing triangles) being arranged in said pipe coupling the outlet of the bubbler to said gas inlet (120) (claim 16), and comprising further a gas inlet heater (132 surrounding 120) being in thermal contact with said gas inlet (120) (claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spiegelman et al. (US 10,363,497)
Hatanaka et al. (US 8,252,113)
Tateno et al. (US 2018/0204742)
Liu (US 8,603,580)
Lee et al. (US 7,464,917)
Bichutskiy et al. (US 8,118,939)
Hess et al. (US 2011/0237051)
Takamatsu et al. (US 6,106,898)
Kashihara et al. (US 5,572,052)
Nakabayashi et al. (US 6,271,077)
Nakabayashi et al. (US 6,515,843)
Saito (US 6,218,212)
Itonaga et al. (US 10,141,209)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 26, 2022